Citation Nr: 0842867	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A statement of the case, dated in April 2007, showed that the 
RO decided that new and material evidence had been associated 
with the claims file and therefore reopened the previously 
disallowed claim for service connection for a low back 
disorder, but denied the claim on the merits.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 38 
U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the low back disorder claim.  The 
issue has been phrased accordingly.

The issue of entitlement to service connection for a low back 
disorder, reopened below, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed decision dated in September 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  Evidence submitted subsequent to the September 1997 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim of entitlement to service connection for a low back 
disorder and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of September 1997 is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).  

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  As explained more fully below, the Board is 
reopening the veteran's claim and remanding it for further 
development.  At this time, any lack of notice or assistance 
to the veteran on the part of VA would not be prejudicial and 
the Board will proceed without further discussion of the duty 
to notify and assist.

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002).  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  Elkins v. West, 12 Vet. App. 209, 219 
(1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

A review of the claims file reveals that the veteran 
initially filed a claim for service connection a low back 
disorder in June 1968, just one month after his discharge.  
The RO denied that claim in a rating decision dated in May 
1968.  The veteran was notified of this decision, and of his 
right to appeal it to the Board, in correspondence dated in 
September 1968.  The veteran failed to appeal that decision 
and it became final.  See 38 U.S.C.A. § 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  

The veteran subsequently submitted correspondences to the RO 
in April 1995 and April 1997 in which he expressed his 
intention to reopen his claim for a low back disorder.  In 
response to the April 1995 and April 1997 correspondences, 
the RO provided notice to veteran in August 1995 and 
September 1997, respectively, informing him of its decision 
not to reopen his claim.  In both notices, the RO informed 
the veteran of his appellate rights.  The veteran failed to 
appeal these decisions and they became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995), (1997).  

The veteran submitted a VA Form 21-526 in October 2000, in 
which he listed neck, back, diabetes, and carpal tunnel 
syndrome as disabilities in support of his claim.  It is not 
clear from the application, however, whether the veteran was 
seeking compensation for these disabilities or whether he was 
only attempting to obtain nonservice-connected pension.  In a 
rating decision dated in November 2000, the RO adjudicated 
entitlement to nonservice-connection pension only.  The 
veteran subsequently submitted correspondence in May 2005 in 
which he requested that his claim for service-connected 
compensation benefits for his back be reopened.  The RO 
declined to reopen that claim in a rating decision dated in 
October 2005.  The veteran appealed that decision by 
submitting a notice of disagreement in December 2005.  The RO 
subsequently determined that new and material evidence had 
been submitted and issued the statement of the case, dated in 
April 2007, reflecting this finding.  The September 1997 
rating decision, therefore, is the last final denial of the 
claim the veteran is seeking to reopen.

Prior to the last final denial of the claim in September 
1997, the pertinent evidence associated with the claims file 
included the veteran's service medical records and VAMC 
progress notes from VAMC Houston, Texas, dated from August 
1986 to October 1996.

The service medical records included a sick call treatment 
record, dated in October 1965, showing that the veteran 
presented with complaints of back pain after being involved 
in a motor vehicle accident.  Muscle spasm at L5 and 
tenderness at T8 were noted on examination; the examiner's 
impression was muscle strain.  The service medical records 
also showed that the veteran had previously been seen in May 
1964 for "back ache" and in August 1965 for pain in the 
"left side."

The VAMC progress notes included a general note, dated in 
March 1995, reflecting the veteran's subjective complaints of 
chronic intermittent neck and back pain.  There were no 
objective findings reported at that time.

Evidence received after the last final denial in September 
1997 included VAMC progress notes from Houston, Texas, dated 
from October 1996 to October 2000; a VA radiology report, 
dated in February 2005; and a VA spine examination report, 
dated in December 2006.  

The VAMC progress notes included a radiology report, dated in 
June 1996, showing that x-rays of the lumbosacral spine had 
been interpreted as showing mild degenerative changes.  In 
the February 2005 VA radiology report, Dr. B.C. noted that x-
rays of the lumbosacral spine showed asymmetric partial 
sacralization left-side of L5, disc space narrowing at the 
lumbosacral junction, and minimal osteophyte formation at 
multiple levels including the lower thoracic and minimal 
degenerative changes of the lumbar spine.  

The Board finds that the additionally submitted evidence is 
both new and material.  The evidence is "new" because 
previously, it had not been submitted to VA adjudicators.  
The evidence is also "material" because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  The evidence submitted after the 
last final denial in September 1997 included competent 
medical evidence of a current spine disability.  At the time 
of the last final denial in September 1997, the evidence 
included no such diagnosis.  The claim is reopened for 
consideration on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.




REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises only if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  However, the Court has 
determined that "once the Secretary undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided."  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007). 

Here, the veteran was provided with a VA examination for his 
low back claim in December 2006.  The Board, however, will 
make no finding regarding whether VA had a duty to provide 
such an examination in the first place.  Instead, the Board 
finds that the report of this examination was inadequate and 
that the case must be remanded for another examination.  Id.  

In the December 2006 VA examination report, the examining 
physician's assistant relayed that he had based his opinion 
on, among other things, that the veteran had not submitted 
any new evidence in support of his claim since it had 
previously been denied.  The Board finds that this was an 
improper basis for his decision.  In the examination request, 
the examiner was instructed to review the veteran's service 
medical records and render a medical opinion regarding the 
likelihood that any current medical diagnosis could be 
attributed to the veteran's motor vehicle accident in service 
in October 1965.  This examination was the first compensation 
and pension examination the veteran had ever received for his 
low back claim.  It was the examiner's duty to provide an 
examination report containing the requested opinion and the 
RO's duty to determine whether this report constituted "new 
and material evidence" necessary to reopen the previously 
denied claim.  Instead, it appeared that the examiner 
adjudicated whether the veteran submitted new and material 
evidence since his claim had last been denied and based his 
medical opinion on that determination.  The veteran should be 
provided with another VA examination.  Barr, 21 Vet. App. at 
311. 

At the veteran's Travel Board hearing, when asked whether he 
felt carrying equipment as a fireman when he was in the 
service may have also caused his back problems, he responded 
"[w]ell I'm sure it did to a certain extent."  The 
veteran's representative also stated that the veteran had 
been seen for back strain twice before the October 1965 
accident.  The Board has identified documents among the 
veteran's service medical records showing that the veteran 
had been seen in May 1964 for "back ache" and that in 
August 1965 he was noted to have "muscle strain" after 
presenting with pain in the "left side."  When providing a 
medical nexus opinion, the examiner should consider the 
veteran's contentions regarding heavy lifting injuries in 
conjunction with the entries in service medical records.  

The record shows that the RO provided VCAA notice in a letter 
dated in June 2005.  Since then, the Court has held that VCAA 
notice requirements to the elements of degree of disability 
and effective date of the disability of a service connection 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran should be provided with updated VCAA 
notice ensuring compliance with Dingess/Hartman.  

In the VA examination report, the physician's assistant 
included a VA radiology report, dated in February 2005.  As 
noted above, this radiology report included findings of 
degenerative changes of the lumbosacral spine.  There were no 
treatment records accompanying this report.  The presence of 
this radiology report indicates that the veteran probably 
sought treatment from VA for his back condition.  The agency 
of original jurisdiction should attempt to obtain any records 
of such treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment 
from VAMC Houston for the veteran's 
back from October 2000 to the present.

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  Provide the veteran with another 
VA medical examination for the purpose 
of determining the nature and etiology 
of the claimed low back disorder.  The 
examiner should provide an opinion, to 
the extent medically possible, as to 
whether any low back disorder found on 
examination is more likely than not 
(i.e., probably greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to 
the veteran's military activity.  The 
examiner is specifically directed to 
entries in the service medical records 
dated in May 1964 and August 1965 for 
"back ache" and a lifting injury, and 
also the October 1965 entry noting 
treatment for a back strain after 
sustaining injury in a motor vehicle 
accident.  

Please send the claims folder to the 
examiner for review in conjunction 
with the examination. 

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
a low back disorder should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of 
all relevant actions taken, including 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  
An appropriate period of time should 
be allowed for response by the veteran 
and his representative.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


